DETAILED ACTION
Acknowledgements
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification Objection
Specification PGPub paras 0058 and 0059 contain typographical error.  An appropriate correction or clarification is required.
[0058] According to an example implementation of the disclosed technology, the chain 408 output by the data partition unit 434 may be (optionally) encrypted by an encryption module 422 to produce an encrypted chain 444.
[0059] According to an example implementation of the disclosed technology, the block and chain building module 402 may include a selective validation module 450 that may be configured to validate certain selected chains 409 (and/or encrypted chains 444).	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 9-12, 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 10,489,780. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claims 1 and 2 of U.S. Patent No. 10,489,780 recite the same steps as the claims 1 and 12 in the application.  The only difference is claims 1 of U.S. Patent No. 10,489,780 contains additional steps.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-1 are directed to a method, claims 12-20 are directed to apparatus.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) maintaining transaction data, which is an abstract idea.  Specifically, the claims recite “receiving…a transaction message…; extracting…data from the transaction message; appending to a first PAN specific chain…a first block…; setting the first block…according to the extracted…permission data; modifying…the first block according to…the extracted transaction data; distributing…the first PAN-specific chain…”, which is commercial interactions grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for maintaining transaction data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, maintaining transaction data including receiving a transaction message, extracting transaction and permission data from the transaction message, appending a block to a PAN-specific chain, setting the block access control according to the permission, modifying the block according to the transaction data, and distributing the updated PAN-specific chain.  The use of a processor/computer as a tool to implement 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 12-20 are apparatus claims that are used to perform the method claims 1-11 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve maintaining transaction data including receiving a transaction message, extracting transaction and block permission data from the transaction message, appending a block to a PAN-specific chain, setting the block access control according to the permission, modifying the block according to the transaction data, and distributing the updated PAN-specific chain.  This only uses the processor or computer system to automate or implement the abstract idea of maintaining transaction data.  Dependent claims 2 and 13 describe updating chain.  Dependent claims 3-4 and 14-15 describe validating chain.   Dependent claims 5 and 16 describe chain.  Dependent claims 6, 9 and 18 describe the transaction message. Dependent claim 7 describes storing block-level permission and chain in a memory. Dependent claims 8 and 17 describe block-level permission data. Dependent claims 10 and 19 describe PAN.  Dependent claims 11 and 20 describe the second block of the chain.  These claims further describe the use of the processor or computer system to 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of maintaining transaction data including receiving a transaction message, extracting transaction and block permission data from the transaction message, appending a block to a PAN-specific chain, setting the block access control according to the permission, modifying the block according to the transaction data, and distributing the updated PAN-specific chain.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 11 and 20 recite “designating at least a second block of the first PAN-specific chain as one or more of: a dispute, an account change, and a fraud event.” However, Applicant’s Specification does not provide an algorithm for “designating”. Therefore, the claim lacks written description as it fails define “designating” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claims 1 and 12 recite “appending, to a first PAN-specific chain of the DL system, a first block comprising the extracted transaction data;” and “subsequent to setting the first block as modifiable, modifying, with the API, the modifiable first block according to at least a portion of the extracted transaction data;” this renders claims 1 and 12 indefinite because it is unclear what is modified since the extracted transaction data is in the first block prior to the modifying step.
Furthermore, claims 1 and 12 limitation “electronically distributing to at least a second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data.” renders the claims indefinite because it is unclear the extracted transaction data in the limitation is the data before or after the modifying.
Similarly, claims 2 and 13 recite “receiving, at the second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data; appending, to a second PAN-specific chain, a second block comprising the extracted transaction data; subsequent to setting the second block as modifiable, modifying, with the second API, the modifiable second block according to at least a portion of the extracted transaction data.” This renders claims indefinite because it is unclear the extracted transaction data is the data before or after the modifying.  Additionally, claims 2 and 13 limitation “setting the second block as modifiable by a second API according to the extracted block-level permission data;” renders the claims indefinite because it is unclear where the extracted block-level permission data is from. 
Dependent claims 2-11 and 13-20 are also rejected as each depends from claims 1 and 12 respectively.

Unclear Scope
Claim 13 recites “The non-transitory computer readable storage medium of claim 12, wherein the instructions are further configured to cause the second processor of the DLS to:” However, claim 12 is performed by a first processor “wherein the instructions are configured to cause a first processor of the DLS to: receive…; extract…” Therefore, it is unclear the claim 13 is directed to the first processor or the second processor. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180048469A1 (“Ateniese et al.”) in view of US Application Publication US20170270493A1 (“LUGLI et al.”), in further view of US Application Publication US20190164157A1 (“Balaraman et al.”).

Regarding claim 1 and 12, Ateniese et al. teaches:
appending, to a first PAN-specific chain of the DL system, a first block comprising the extracted transaction data; (Fig. 13; para 0181)
setting the first block as modifiable by an API according to the extracted block-level permission data; (para 0194)
subsequent to setting the first block as modifiable, modifying, with the API, the modifiable first block according to at least a portion of the extracted transaction data; and (Fig. 9; paras 0026, 0170)
electronically distributing to at least a second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data. (paras 0028, 0134, 0140)
Ateniese et al. does not teach:
receiving, at a first processor of a distributed ledger (DL) system a transaction message associated with an electronic transaction, the transaction message comprising block-level permission data and transaction data associated with a primary account number (PAN); 
extracting the transaction data and the block-level permission data from the transaction message; 
However, LUGLI et al. teaches:
receiving, at a first processor of a distributed ledger (DL) system a transaction message associated with an electronic transaction, the transaction message comprising [data element] and transaction data associated with a primary account number (PAN); (para 0009)
extracting the transaction data and [data element] from the transaction message; (para 0009)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Wrapped-up Blockchain of Ateniese et al. by adding support for maintaining transaction data in accordance with the teaching of LUGLI et al.. This modification allows Ateniese et al. system to support financial transaction data.
	Ateniese et al. and LUGLI et al. do not teach:
[data element] is block-level permission data
However, Balaraman et al. teaches:
[data element] is block-level permission data (para 0075).


Regarding claims 2 and 13, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  Ateniese et al further discloses:
receiving, at the second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data; (para 0028)
appending, to a second PAN-specific chain, a second block comprising the extracted transaction data; (Fig. 13; para 0181)
setting the second block as modifiable by a second API according to the extracted block-level permission data; and (para 0194)
subsequent to setting the second block as modifiable, modifying, with the second API, the modifiable second block according to at least a portion of the extracted transaction data. (Fig. 9, paras 0026, 0170)

Regarding claims 3 and 14,  Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  Ateniese et al further discloses:
validating the first PAN-specific chain prior to appending the first PAN-specific chain with the first block by verifying that the first PAN-specific chain has not been revised. (paras 0024-0025)

Regarding claims 4 and 15,  Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  Ateniese et al further discloses:
wherein validating comprises performing a check sum process. (paras 0021, 0025, 0058)

Regarding claims 5 and 16,  Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  With respect to “wherein the first PAN-specific chain includes a classification indication designation one or more special events associated with the first PAN, wherein the one or more special events comprise one or more of: a test, a marketing event, a rate offer, check access, and a cash advance.”, it describes the classification. However, the description of classification does not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 6, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  LUGLI et al further discloses:
wherein the transaction message comprises an indicator representing a type of the electronic transaction. (para 0141)

Regarding claim 7, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  Ateniese et al further discloses:
storing, in a memory in communication with the first processor, one or more of: the block-level permission data and the appended first PAN-specific chain. (para 0201)

Regarding claims 8 and 17, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  Ateniese et al further discloses:
wherein the extracted block-level permission data includes instructions to prevent modification of the first block by the API after a predetermined date. (para 0081)

Regarding claims 9 and 18, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  LUGLI et al further discloses: 
wherein the transaction message further comprises one or more of: transaction amounts, a date stamp, a time stamp, vendor information, read permissions, write permissions, edit permissions, and delete permissions. (para 0141)

Regarding claims 10 and 19, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  LUGLI et al further discloses: 
wherein the first PAN comprises one more of: an issuer of a credit card, a cardholder entity status, an account number associated with the credit card, and an authentication code. (paras 0107, 0143)

Regarding claims 11 and 20, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. disclose all the limitations described above.  With respect to “designating at least a second block of the first PAN-specific chain as one or more of: a dispute, an account change, and a fraud event.” describes the agreement that is stored in the memory, but not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).  (LUGLI et al. para 0143-fraud)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685